DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 6/3/2021.
Claim(s) 1, 3-5, 8-10 is/are amended.	
Claim(s) 1, 3-5, 7-10 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112




Applicant’s amendments filed 6/3/2021, hereafter referred to as Applicant’s amendments, to overcome 35 USC 112(b) rejections of the non-final rejection mailed 3/4/2021, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the limitations “a first speed of the vehicle” and “a second speed of the vehicle” in the last four lines of each claim render the claims indefinite, as it is unclear how the headlamp is controlled to move at a “speed of the vehicle”. See rejections due to these limitations below under 35 USC 112(a).

Applicant’s amendments have created new rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 5, the limitations “a first speed of the vehicle” and “a second speed of the vehicle” does not appear to have support in the specification as filed. Applicant states, lines 14-17, pg. 8, “When a glare free area (hereinafter, referred to as "GFA") expands, the GFA expands from a basic margin of the shadow zone to a maximum margin of the shadow zone, and when the GFA that reached the maximum margin of the shadow zone is reduced, the GFA is reduced at a speed lower than that of the expansion.” However, Applicant does not describe controlling the headlamp at a speed “of the vehicle”, as recited in the last four lines of each claim 1 and 5. For the purposes of examination, the examiner is interpreting these limitations to be a speed of the headlamps of the vehicle. 
Claims 3-4, 7-10 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claim(s) 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0182931 A1), hereafter referred to as Son, further in view of Pertsel et al. (US 9,896,022 B1), hereafter referred to as Pertsel, in view of Stam (US 2003/0107323 A1).
Regarding claim 1, Son teaches a system for controlling light distribution using steering information of a vehicle to form a glare free area for avoiding glare to a driver of a preceding vehicle while the headlamp is illuminating a road ahead of the vehicle, the system comprising: 
a headlamp (“first light irradiator 110” and “second light irradiator 120”, Fig. 1) configured to emit a light beam (“form a beam pattern by irradiating light”, see para. 0051 citation below and Fig. 7-9) for illuminating a road (“formed ahead of the first vehicle”, see para. 0056 citation below and Fig. 8, 12, and 15) ahead of the vehicle (“first vehicle 1”, Fig. 1, 12, and 15) (“The light irradiation device 100 may be configured to form a beam pattern by irradiating light. In other words, the light irradiation device 100 may include a first light irradiator 110 disposed on a front left side of the first vehicle having the light irradiation device 100 and a second light irradiator 120 disposed on a front right side of the first vehicle. In particular, the first light irradiator 100 may be understood as a left headlamp, and the second light irradiator 120 may be understood as a right headlamp.”, para. 0051, “In FIGS. 3 through 7, the beam pattern P formed on a screen located at a specific distance from the front of the first vehicle is illustrated. In FIG. 8, the road pattern R formed ahead of the first vehicle is illustrated.”, para. 0056); 
a steering sensor (“steering angle sensing medium”, see para. 0069 and 0090-0092 citations below) configured to sense at least one of a rotation angle (“steering angle”, see para. 0066-0067, 0069, and 0090-0092 citations below) and rotation speed of a steering device (Son does not explicitly teach the steering device, however, this component is inherent as Son teaches a “handle steering angle of the first vehicle 1”, para. 0069) of the vehicle;
a steering information detector (“information collection unit 210”, Fig. 13, “The information collection unit 210 collects information about the first vehicle 1”, para. 0066) configured to detect an amount of change to a steering value (see “handle steering angle of first vehicle”, Fig. 20 and para. 0090-0092 citation below) representing at least one of the sensed rotation angle and rotation speed of the steering device (“FIG. 13 is an exemplary block diagram of a control device 200 according to an exemplary embodiment...The information collection unit 210 collects information about the first vehicle 1…The information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle.”, para. 0066-0067, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…a steering angle sensing medium (not illustrated) for configured to sense the handle steering angle of the first vehicle 1”, para. 0069, 
“FIG. 20 illustrates information which determines the size of the second shadow area S2 according to an exemplary embodiment. As described above, the control device 200 may be configured to the size of the shadow area S in view of at least one of the information about the first vehicle 1…In particular, the information collection unit 210 according to the exemplary embodiment may include various sensing media (not illustrated) configured to sense the first vehicle 1…may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210…the second shadow area S2 may be set to a different size based on the collected information, it may be possible to secure sufficient visibility for the driver of the first vehicle 1 and prevent the driver of the second vehicle 2 from being subject to glare (e.g., dazzled)…The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0090-0092), 
a processor (“control unit 230”, “area calculation unit 240”, and “light amount adjustment unit 250”, Fig. 13), and
a computer-readable medium (“non-transitory computer readable media”, see para. 0046 citation below), in communication with the processor and storing instructions (“executable program instructions”, see para. 0046 citation below) that, when executed by the processor, cause the processor to control the system to perform (“control logic of the present disclosure may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like.”, para. 0046): 
comparing a second amount of change to the steering value detected at a second time to the predetermined steering reference value (wherein a change in the “handle steering angle” corresponds to Applicant’s “a second amount of change”, wherein the “predetermined steering reference value” is zero, see para. 0093 citation below);
determining, based on the comparison between the second amount of change and the predetermined steering reference value that the detected second amount of change is greater than or equal to the predetermined steering reference value (“The information collection unit 210 may collect additional information and the area calculation unit 240 may calculate the size of the second shadow area S2 by referring to the additional information. The area calculation unit 240 may set the size of the shadow area S by referring to the collected information. For example, the area calculation unit 240 may be configured to increase the shadow area S to a greater size as the handle steering angle increases”, para. 0093); and 
in response to determining that the detected second amount of change is greater than or equal to the predetermined steering reference value, controlling the headlamp to expand or reduce the glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15) based on the second amount of change (“The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see also para. 0090-0092 citation above).

Son does not explicitly teach: 
comparing a first amount of change to the steering value detected at a first time to the predetermined steering reference value;

in response to determining that the detected first amount of change is not great than or equal to the predetermined steering reference value, controlling the headlamp to maintain the glare free area without expanding or reducing the glare free area, and
wherein the second time is subsequent to the first time.

However, Pertsel teaches automatic beam-shaping using on on-car camera system, comprising:
a headlamp (“front headlights 152a-152b”, Fig. 3) configured to emit a light beam (“emitting corresponding beams 154a-154b”, see C3, lines 11-12, 16-18 below and Fig. 3) for illuminating a road (“roadway curve 52”, Fig. 3) ahead of a vehicle (“vehicle 50”, Fig. 3) (“the vehicle 50 may have more than two headlights (e.g., headlights 152a-152n) aimed in various directions…The headlights 152a-152b are shown emitting corresponding beams 154a-154b. The beams 154a-154b are shown illuminating the roadway curve 52.”, C3, lines 11-12, 16-18); 
a steering sensor (Pertsel does not explicitly teach a sensor, however this component is inherent as Pertsel teaches “The state 406 may monitor sensor information from the vehicle 50”, see C12, lines 23-25 citation below) configured to sense a “steering wheel input” (C12, lines 23-25 citation below) of a steering device (“steering wheel”, see C3, lines 61-64 citation below) of the vehicle;
a steering information detector (“controls of the vehicle 50”, see C14, lines 59-65 citation below) configured to detect an amount of change to a steering value (“steering wheel position”, see C3, lines 61-64 citation below) representing the “steering wheel input” of the steering device (“In some embodiments, the vehicle 50 may be configured to move the headlights 152a-152b (e.g., in response to the driver turning a steering wheel).”, C3, lines 61-64, “The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.).”, C12, lines 23-25, “The camera system 100 may be configured to use additional information from the controls of the vehicle 50 (e.g., the OBD port). For example, the interface 104 may transmit the signal STATUS comprising information such as the use of turn signals and/or steering wheel position to predict which lane or turn direction the vehicle 50 will most likely move to in the near future.”, C14, lines 59-65), 
a processor (“processor 106”, Fig. 1-2); and 
a computer-readable medium (“storage medium or media”, see C16, lines 21-26 citation below), in communication with the processor and storing instructions (“instructions”, see C16, lines 21-26 citation below) that, when executed by the processor, cause the processor to control the system to perform (“The invention thus may also include a computer product which may be a storage medium or media and/or a transmission medium or media including instructions which may be used to program a machine to perform one or more processes or methods in accordance with the invention.”, C16, lines 21-26): 
comparing a first amount of change to the steering value detected at a first time to a predetermined steering reference value (“Referring to FIG. 7, a method (or process) 400 is shown. The method 400 may perform automatic beam-shaping based on a detected lane change…The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.)...The decision state 410 determines whether a lane change has been detected.”), C12, lines 15-31, wherein the determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a first amount of change…to a predetermined steering reference value”);
determining, based on the comparison between the detected first amount of change and the predetermined steering reference value, that the first amount of change is not greater than or equal to (“If not, the method 400 moves to the step 412.”, C12, lines 29-30, see “NO” at “410”, Fig. 7);
in response to determining that the detected first amount of change is not great than or equal to the predetermined steering reference value, controlling the headlamp to maintain the glare free area without expanding or reducing the glare free area (“The step 412 continues aiming the headlights 152a and/or 152b based on the approaching road 54 (e.g., the orientation of the beams 154a-154b remains unchanged and/or unaffected based on lane changing information).”, C12, lines 30-33); and
comparing a second amount of change to the steering value detected at a second time subsequent to the first time to the predetermined steering reference value (“The method 400 then moves back to the state 404.”, C12, lines 33-34, wherein after “step 412”, the method returns to “step 404” and subsequently arrives at step 410” again, wherein this subsequent arrival at “step 410” and determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a second amount of change…to the predetermined threshold”). 

Both Son and Pertsel teach processors configured to control a headlamp of vehicle based on input from a steering wheel. Son teaches controlling a headlamp to form a glare-free area based on input from a steering wheel and Pertsel teaches controlling a headlamp based on input from a camera and based on input from a steering wheel. Pertsel further teaches determining whether the vehicle has changed lanes based on said input from the steering wheel and in the event that the vehicle has not changed lanes (“NO” at “410”), maintaining the control of the headlamp in an unchanged state (“412”) and subsequently determining whether the vehicle has changed lanes at a later time based on input from the steering wheel (after “412”, returning to “404”). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son with the teachings of Pertsel by maintaining control of the “first light irradiator 110” and the “second light irradiator 120” of Son if 

Son in view of Pertsel do not explicitly teach controlling the headlamp to expand or reduce the glare free area between a basic margin and a maximum margin, nor controlling the headlamp to expand or reduce the glare free area, the instructions, when executed by the processor, further cause the processor to perform at least one of: controlling the headlamp to expand the glare free area toward the maximum margin at a first speed of the vehicle, and to reduce the glare free area toward the basic margin at a second speed of the vehicle that is lower than the first speed.

	However, Stam teaches headlamp control to prevent glare comprising:
a headlamp (“headlamp 22”, Fig. 1A) configured to emit a light beam (“light 78”, Fig. 1A) for illumination a road ahead of a vehicle (“controlled vehicle”, “The present invention is directed to a system for controlling at least one exterior vehicle light (e.g., low-beam headlamps, high-beam headlamps, tail lamps, fog lamps, etc.) of a controlled vehicle”, para. 0040);
a processor (“processor 66”, Fig. 1A); and 
a computer-readable medium (“memory subsystem”, see para. 0044 citation below), in communication with the processor and storing instructions (“processor executable code”, see claim 50) that, when executed by the processor, cause the processor to control the system to perform (“The control unit 44 may take various forms, such as a microprocessor including a memory subsystem with an application appropriate amount of volatile and nonvolatile memory”, para. 0044): 
controlling the headlamp to expand a glare free area (“illumination range”, see para. 0050-0051 citation below) toward a maximum margin (“dimmed illumination range”, see para. 0050-0051 citation below) at a first speed, and to reduce the glare free area toward a basic margin (“full illumination range”, see para. 0050-0051 citation below) at a second speed (“transition time of between one and two seconds”, see para. 0050-0051 citation below) that is lower than the first speed
(“The control unit 44 may acquire an image covering a glare area, which includes points at which a driver of an on-coming vehicle or leading vehicle would perceive the headlamps 22 to cause excessive glare. The control unit 44 processes the image to determine if at least one vehicle is within the glare area. If at least one vehicle is within the glare area, the control unit 44 changes the illumination range. Otherwise, the headlamps 22 are set to a full illumination range…The changes to illumination range and setting the headlamps 22 to a full illumination range typically occur gradually as sharp transitions in the illumination range may startle the driver of the controlled vehicle, since the driver may not be aware of the precise switching time. A transition time of between one and two seconds is desired for returning to full illumination range from dimmed illumination range, corresponding to low -beam headlamps. Such soft transitions in illumination range also allow the control system 40 to recover from a false detection of an on-coming vehicle or leading vehicle. Since image acquisition time is approximately 30 ms, correction may occur without the driver of the controlled vehicle noticing any change.”, para. 0050-0051).
Stam does not explicitly teach a “first speed”, however this limitation is inherent as Stam discloses expanding an “illumination range” to reduce glare to occupants of other motor vehicles from a maximum margin (“dimmed illumination range”) to a basic margin (“full illumination range”) at a “transition time of between one and two seconds” which is a “soft transition” which occurs “gradually” 

Son in view of Pertsel teach a processor configured to decrease and increase a margin of a glare free area, but do not teach the timing of said changes to the glare free area or the bounds of minimum and maximum margins of the glare free area. Stam teaches a processor configured to decrease and increase a margin of the illumination of a headlamp between a basic and a maximum margin in relation to a “transition time”, wherein the “transition time” for increasing the margin of illumination from the maximum margin to the basic margin is lower than that for decreasing the margin of illumination from the basic margin to the maximum margin. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son in view of Pertzel with the teachings of Stam by increasing the margin of the shadow zone at a rate faster than the rate of decreasing the margin of the shadow zone between a minimum and maximum margin. This would result in increasing the brightness of the headlamp at a rate slower than that of decreasing the brightness of the headlamp, as taught by Stam (see para. 0050-0051 citation above). The motivation for doing so would be to avoid startling the driver of the vehicle with a sharp increase in brightness of the headlamp, as taught by Stam (see para. 0050-0051 citation above). 

Regarding claim 5, Son teaches a method of controlling light distribution of a headlamp using steering information of a vehicle, the method comprising: 
controlling the headlamp (“first light irradiator 110” and “second light irradiator 120”, Fig. 1) to emit a light beam (“form a beam pattern by irradiating light”, see para. 0051 citation below and Fig. 7-9) to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver of a preceding vehicle (“second vehicle 2”, Fig. 11-12, 14-15) while the headlamp is illuminating a road (“formed ahead of the first vehicle”, see para. 0056 citation below and Fig. 8, 12, and 15) ahead of the vehicle (“first vehicle 1”, Fig. 1, 12, and 15) (“The light irradiation device 100 may be configured to form a beam pattern by irradiating light. In other words, the light irradiation device 100 may include a first light irradiator 110 disposed on a front left side of the first vehicle having the light irradiation device 100 and a second light irradiator 120 disposed on a front right side of the first vehicle. In particular, the first light irradiator 100 may be understood as a left headlamp, and the second light irradiator 120 may be understood as a right headlamp.”, para. 0051, “In FIGS. 3 through 7, the beam pattern P formed on a screen located at a specific distance from the front of the first vehicle is illustrated. In FIG. 8, the road pattern R formed ahead of the first vehicle is illustrated.”, para. 0056, “another vehicle (hereinafter, referred to as a second vehicle) such as…a preceding vehicle, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074); 
detecting a second amount of change to a steering value representing at least one of a rotation angle (“steering angle”, see para. 0066-0067, 0069, and 0090-0092 citations below) and a rotation speed of a steering device (Son does not explicitly teach the steering device, however, this component is inherent as Son teaches a “handle steering angle of the first vehicle 1”, para. 0069) of the vehicle sensed at a second time (“FIG. 13 is an exemplary block diagram of a control device 200 according to an exemplary embodiment...The information collection unit 210 collects information about the first vehicle 1…The information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle.”, para. 0066-0067, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…a steering angle sensing medium (not illustrated) for configured to sense the handle steering angle of the first vehicle 1”, para. 0069, 
“FIG. 20 illustrates information which determines the size of the second shadow area S2 according to an exemplary embodiment. As described above, the control device 200 may be configured to the size of the shadow area S in view of at least one of the information about the first vehicle 1…In particular, the information collection unit 210 according to the exemplary embodiment may include various sensing media (not illustrated) configured to sense the first vehicle 1…may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210…the second shadow area S2 may be set to a different size based on the collected information, it may be possible to secure sufficient visibility for the driver of the first vehicle 1 and prevent the driver of the second vehicle 2 from being subject to glare (e.g., dazzled)…The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0090-0092);
comparing the second amount of change of the steering value detected by the steering sensor at a second time to a predetermined steering reference value (“wherein a change in the “handle steering angle” corresponds to Applicant’s “a second amount of change”, wherein the “predetermined steering reference value” is zero, see para. 0093 citation below); 
determining, based on the comparison between the second amount of change and the predetermined steering reference value, that the second amount of change is greater than or equal to the predetermined steering reference value (“The information collection unit 210 may collect additional information and the area calculation unit 240 may calculate the size of the second shadow area S2 by referring to the additional information. The area calculation unit 240 may set the size of the shadow area S by referring to the collected information. For example, the area calculation unit 240 may be configured to increase the shadow area S to a greater size as the handle steering angle increases”, para. 0093); and
in response to determining that the detected second amount of change is greater than or equal to the predetermined steering reference value, controlling the headlamp to expand or reduce the glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15) based on the second amount of change of the steering value (“The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see also para. 0090-0092 citation above).

Son does not explicitly teach: 
detecting a first amount of change to the steering value at a first time;
comparing the detected first amount of change to the steering value to the predetermined steering reference value; 
determining, based on the comparison between the detected first amount of change and the predetermined steering reference value, that the first amount of change is not greater than or equal to the predetermined steering reference value; 
in response to determining that the detected first amount of change is not great than or equal to the predetermined steering reference value, controlling the headlamp to maintain the glare free area without expanding or reducing the glare free area, and
wherein the second time is subsequent to the first time.

However, Pertsel teaches automatic beam-shaping using on on-car camera system, comprising:
a headlamp (“front headlights 152a-152b”, Fig. 3) configured to emit a light beam (“emitting corresponding beams 154a-154b”, see C3, lines 11-12, 16-18 below and Fig. 3) for illuminating a road (“roadway curve 52”, Fig. 3) ahead of a vehicle (“vehicle 50”, Fig. 3) (“the vehicle 50 may have more than two headlights (e.g., headlights 152a-152n) aimed in various directions…The headlights 152a-152b are shown emitting corresponding beams 154a-154b. The beams 154a-154b are shown illuminating the roadway curve 52.”, C3, lines 11-12, 16-18); 
detecting a first amount of change (“steering wheel position”, see C3, lines 61-64 citation below) representing the “steering wheel input” of a steering device at a first time (“In some embodiments, the vehicle 50 may be configured to move the headlights 152a-152b (e.g., in response to the driver turning a steering wheel).”, C3, lines 61-64, “The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.).”, C12, lines 23-25, “The camera system 100 may be configured to use additional information from the controls of the vehicle 50 (e.g., the OBD port). For example, the interface 104 may transmit the signal STATUS comprising information such as the use of turn signals and/or steering wheel position to predict which lane or turn direction the vehicle 50 will most likely move to in the near future.”, C14, lines 59-65); 
comparing the first detected amount of change to the steering value to a predetermined steering reference value (“Referring to FIG. 7, a method (or process) 400 is shown. The method 400 may perform automatic beam-shaping based on a detected lane change…The state 406 may monitor sensor information from the vehicle 50 (e.g., turn indicators, steering wheel input, brake input, speed, etc.)...The decision state 410 determines whether a lane change has been detected.”), C12, lines 15-31, wherein the determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a first amount of change…to a predetermined steering reference value”); 
determining, based on the comparison between the detected first amount of change and the predetermined steering reference value, that the first amount of change is not greater than or equal to the predetermined steering reference value (“If not, the method 400 moves to the step 412.”, C12, lines 29-30, see “NO” at “410”, Fig. 7);
in response to determining that the detected first amount of change is not great than or equal to the predetermined steering reference value, controlling the headlamp to maintain the glare free area without expanding or reducing the glare free area (“The step 412 continues aiming the headlights 152a and/or 152b based on the approaching road 54 (e.g., the orientation of the beams 154a-154b remains unchanged and/or unaffected based on lane changing information).”, C12, lines 30-33); and
(“The method 400 then moves back to the state 404.”, C12, lines 33-34, wherein after “step 412”, the method returns to “step 404” and subsequently arrives at step 410” again, wherein this subsequent arrival at “step 410” and determination of “whether a lane change has been detected” corresponds to Applicant’s “compare a second amount of change…to the predetermined threshold”). 

Both Son and Pertsel teach controlling a headlamp of vehicle based on input from a steering wheel. Son teaches controlling a headlamp to form a glare-free area based on input from a steering wheel and Pertsel teaches controlling a headlamp based on input from a camera and based on input from a steering wheel. Pertsel further teaches determining whether the vehicle has changed lanes based on said input from the steering wheel and in the event that the vehicle has not changed lanes (“NO” at “410”), maintaining the control of the headlamp in an unchanged state (“412”) and subsequently determining whether the vehicle has changed lanes at a later time based on input from the steering wheel (after “412”, returning to “404”). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son with the teachings of Pertsel by maintaining control of the “first light irradiator 110” and the “second light irradiator 120” of Son if the “steering sensing medium” detects no change in the “handle steering angle” and re-evaluating the “handle steering angle” at a later time, as taught by Pertsel. This would achieve the predictable result of not changing the control of the headlamps of Son if the steering angle of Son is not changed. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Further one of ordinary skill in the art would be motivated to make this modification to implement the lane change detection as taught by Pertsel (Fig. 7) into the invention as taught by Son. 

 between a basic margin and a maximum margin, nor controlling the headlamp to expand or reduce the glare free area comprises at least one of: controlling the headlamp to expand the glare free area toward the maximum margin at a first speed of the vehicle, and to reduce the glare free area toward the basic margin at a second speed of the vehicle that is lower than the first speed.

	However, Stam teaches headlamp control to prevent glare comprising:
a headlamp (“headlamp 22”, Fig. 1A) configured to emit a light beam (“light 78”, Fig. 1A) for illumination a road ahead of a vehicle (“controlled vehicle”, “The present invention is directed to a system for controlling at least one exterior vehicle light (e.g., low-beam headlamps, high-beam headlamps, tail lamps, fog lamps, etc.) of a controlled vehicle”, para. 0040); and
controlling the headlamp to expand a glare free area (“illumination range”, see para. 0050-0051 citation below) toward a maximum margin (“dimmed illumination range”, see para. 0050-0051 citation below) at a first speed, and to reduce the glare free area toward a basic margin (“full illumination range”, see para. 0050-0051 citation below) at a second speed (“transition time of between one and two seconds”, see para. 0050-0051 citation below) that is lower than the first speed
(“The control unit 44 may acquire an image covering a glare area, which includes points at which a driver of an on-coming vehicle or leading vehicle would perceive the headlamps 22 to cause excessive glare. The control unit 44 processes the image to determine if at least one vehicle is within the glare area. If at least one vehicle is within the glare area, the control unit 44 changes the illumination range. Otherwise, the headlamps 22 are set to a full illumination range…The changes to illumination range and setting the headlamps 22 to a full illumination range typically occur gradually as sharp transitions in the illumination range may startle the driver of the controlled vehicle, since the driver may not be aware of the precise switching time. A transition time of between one and two seconds is desired for returning to full illumination range from dimmed illumination range, corresponding to low -beam headlamps. Such soft transitions in illumination range also allow the control system 40 to recover from a false detection of an on-coming vehicle or leading vehicle. Since image acquisition time is approximately 30 ms, correction may occur without the driver of the controlled vehicle noticing any change.”, para. 0050-0051).
Stam does not explicitly teach a “first speed”, however this limitation is inherent as Stam discloses expanding an “illumination range” to reduce glare to occupants of other motor vehicles from a maximum margin (“dimmed illumination range”) to a basic margin (“full illumination range”) at a “transition time of between one and two seconds” which is a “soft transition” which occurs “gradually” (para. 0050-0051). Thus, it is inherent that the changing the “illumination range” from the basic margin (“full illumination range”) to the maximum margin (“dimmed illumination range”) occurs at a faster speed than this critical gradual, soft, transition time as described by Stam. 

Son in view of Pertsel teach decreasing and increasing a margin of a glare free area between a basic and a maximum margin, but do not teach the timing of said changes to the glare free area or the bounds of minimum and maximum margins of the glare free area. Stam teaches decreasing and increasing a margin of the illumination of a headlamp between a basic and a maximum margin in relation to a “transition time”, wherein the “transition time” for increasing the margin of illumination from the maximum margin to the basic margin is lower than that for decreasing the margin of illumination from the basic margin to the maximum margin. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Son in view of Pertzel with the teachings of Stam by increasing the margin of the shadow zone at a rate faster than the rate of decreasing the margin of the shadow zone between a minimum and maximum margin. This would result in increasing the brightness of the headlamp at a rate slower than that of decreasing the brightness of 

Regarding claims 3 and 7, Son further teaches controlling the headlamp to adjust the glare free area in a direction opposite to a direction in which the steering value is changed (For example, see Fig. 20. One of ordinary skill in the art would recognize that the “second shadow area S2” would be located in a direction opposite of a change of the “handle steering angle”, “The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.”, para. 0092, thus, if the “handle steering angle” of “first vehicle 1” changes in a positive direction (turning steering wheel clock-wise when viewing Fig. 20, the “second shadow area S2” would be located in a direction opposite the direction in which the steering information is changed.). 

Regarding claims 4 and 8, Son further teaches:
a camera (“camera”, see para. 0069 citation below) configured to acquire position information (“information about the second vehicle 2”, see para. 0066 and 0067 citations  below) of the preceding vehicle (“vehicle 2”, Fig. 2) (“The information collection unit 210 collects information about the first vehicle 1, information about the second vehicle 2, and information about the surrounding environment.”, para. 0066, “The information about the second vehicle 2 may include at least one of a relative speed of the second vehicle 2, a horizontal position change rate of the second vehicle 2, and a distance from the second vehicle 2.”, para. 0067, “To collect the information, the information collection unit 210 may include various sensing media (not illustrated). For example, the information collection unit 210 may include…an image capturing medium (not illustrated) and an image analyzing medium (not illustrated) that may include a camera configured to sense the horizontal position change rate of the second vehicle 2”, para. 0069) and calculate an amount of change to a position (“horizontal position change rate”, see para. 0067 citation above and 0068 citation below) of the preceding vehicle from the position information of the preceding vehicle (“The horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves horizontally with respect to the first vehicle 1. In particular, in the disclosure, the horizontal position change rate of the second vehicle 2 may indicate the speed at which the second vehicle 2 moves from left to right or from right to left in front of the first vehicle 1.”, para. 0068), 
determining that the calculated amount of change of the position to the preceding vehicle exceeds a predetermined position change reference value (wherein any change in the “horizontal position change rate of the second vehicle 2” corresponds to Applicant’s “exceeds a predetermined position change reference value”, i.e., the “predetermined position change reference value” is zero) (see para. 0069 citation above); and
controlling the headlamp to adjust the glare free area further based on the amount of change to the position of the preceding vehicle exceeding the predetermined position change reference value (when the “horizontal position change rate of the second vehicle 2” exceeds 0, the “second shadow area S2” is calculated, see Fig. 14-15 and para. 0074-0075 citation below) (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1. 
Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).

Regarding claims 9 and 10, Son further teaches controlling the headlamp to form a glare free area (“shadow area S”, Fig. 11-12 and Fig. 14-15, “The light amount adjustment unit 250 may be configured to adjust the amount of light of each of the first through sixth light sources 111 through 116 and 121 through 126 included in the light irradiation device 100. The light amount adjustment unit 250 may enable the shadow area S of a specific size to be formed at a specific position in the beam pattern P by adjusting the amount of light of the first through sixth light sources 111 through 116 and 121 through 126.”, para. 0079, see Fig. 2 wherein the “first light irradiator 110” and “second light irradiator 120” comprise the “light sources”, para. 0089, “A shadow area S according to an exemplary embodiment may include a first shadow area S1 and a second shadow area S2 as illustrated in FIG. 14. The first shadow area S1 may be an area that corresponds to the size of a second vehicle, and the second shadow area S2 may be an area extending for a preset distance from the boundary of the first shadow area S1.”, para. 0071) for avoiding glare to a driver to an opposing vehicle while the headlamp is illuminating the road ahead of the ego vehicle (“another vehicle (hereinafter, referred to as a second vehicle) such as an oncoming vehicle…, the automotive lamp 10 may form a shadow area by preventing light from being irradiated to an area that corresponds to the position of the second vehicle or reducing the amount of light irradiated to the area.”, para. 0050, “FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1.”, para. 0074); and
controlling the headlamp to adjust (“calculate the size of the second shadow area S2”, see para. 0074-0075 citation below and Fig. 18-19) the glare free area for avoiding glare to the driver of the opposing vehicle based on the detected second amount of change to the steering value (this limitation regarding the “change of the steering value” is also discussed in the rejection to claim 1 and is included in the “information collected by the information collection unit 210” of para. 0074-0075 citation below) (“FIG. 15 illustrates the shadow area S including the second shadow area S2 formed in the road pattern R according to an exemplary embodiment. Since the shadow area S includes the second shadow area S2, the driver of the second vehicle 2 may be more efficiently prevented from being dazzled. The second shadow area S2 may be understood as an extra area of a specific size reflected in the first shadow area S1…Referring back to FIG. 13, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to information collected by the information collection unit 210. For example, the area calculation unit 240 may be configured to calculate the size of the second shadow area S2 by referring to the position of the second vehicle 2 in the beam pattern P. Then, the calculated size of the second shadow area S2 and the size of the first shadow area S1 may be added together to calculate the size of the shadow area S to be applied to the second vehicle 2.”, para. 0074-0075).
Response to Arguments
Applicant's arguments filed 6/3/2021 in regards to 35 USC 103 rejections to the pending claims have been fully considered but they are not persuasive.

“Son teaches that area calculation unit 240 increases shadow area S as the handle steering increases, which indicates that a size of shadow area S is proportional to an amount of handle steering. Son, however, does not teach that there is any “predetermined steering reference value,”…
…On page 6, the Office Action has taken the position that, in Son, the claimed
“predetermined steering reference value” is zero. Son, however, does not teach any
predetermined value, much less a predetermined value being zero. Also, Son teaches using an amount of handle steering to proportionally adjust a size of shadow area S, but not using an amount of change to an amount of handle steering at a particular time, or comparing such amount of change to a predetermined value.
Further, comparing a detected value to zero (i.e., the asserted “predetermined steering reference value”) does not result in any new information. For example, when a detected amount of change is zero, comparing two zeros does not result in any new information other than the amount of change is zero, which is already known before performing the comparison. Hence, in Son, there is no need for area calculation unit 240 to perform a comparison between (i) an amount of change to an amount of handle steering and (11) zero (i.e., the asserted claimed “predetermined steering reference value’)…
…Son, however, does not teach or suggest area calculation unit 240 keep changing a size of shadow area S even when there is no change to an amount of handle steering. Son, therefore, does not support the assertion on page 6 of the Office Action that Son teaches “in response to determining that the detected second amount of change is greater than or equal to the predetermined steering reference value, 

Regarding Applicant’s argument that Son does not teach a predetermined value being zero, as stated above in this Office action, Son teaches wherein “the area calculation unit 240 may be configured to increase the shadow area S to a greater size as the handle steering angle increases” (para. 0093). Son describes that “The area calculation unit 240 of the control device 200 may be configured to calculate the size of the second shadow area S2 by referring to the collected information as illustrated in FIG. 20 and set the size of the shadow area S by reflecting the calculated size of the second shadow area S2 in the first shadow area S1. In the disclosure, the information about the first vehicle 1 may include at least one of a driving speed and a handle steering angle of the first vehicle 1.” (para. 0092). Viewing Fig. 20 and the associated citations, it’s clear that the “second shadow area S2” is calculated using numerous factors, specifically those seen in Fig. 20. Son states that the “shadow area S” is increased as the “handle steering angle increases” (para. 0093). It’s clear that no change (0 degrees or 0 radians) to the “handle steering angle” results in no change to the “shadow area S”, and thus Son teaches a “predetermined steering reference value”. The examiner notes that Applicant’s specification does not give a definition of the term that is contrary to the interpretation being used (lines 10-11, pg. 6, line 21, pg. 9). Applicant’s specification also states “The steering sensor employed for the embodiment of the present disclosure senses a rotation angle or a rotation speed of a steering device 1 and provides the sensed steering information to the determiner 120.” (lines 5-8, pg. 6) which is consistent with the “steering angle sensing medium (not illustrated) for configured to sense the handle steering angle of the first vehicle 1” as taught by Son (para. 0069). 


Even if it’s agreed that the aforementioned comparison as claimed is not taught by Son, it has been held that discovering an optimum value of a result effect variable involves only routine skill in the art (("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.' Antonie, 559 F.2d at 620. For example, in Antonie the claimed device was characterized by a certain ratio, and the prior art did not disclose that ratio and was silent regarding one of the variables in the ratio. Id. at 619. Our predecessor court thus reversed the Board’s conclusion of obviousness. Id. at 620. Antonie described the situation where a 'parameter optimized was not recognized to be a result-effective variable' as an 'exception' to the general principle in Aller that 'the discovery of an optimum value of a variable in a known process is normally obvious.' Id. at 620. Our subsequent cases have confirmed that this exception is a narrow one. … In summarizing the relevant precedent from our predecessor court, we observed in Applied Materials that '[i]n cases in which the disclosure in the prior art was insufficient to find a variable result-effective, there was essentially no disclosure of the relationship between the variable and the result in the prior art.' 692 F.3d at 1297. Likewise, if the prior Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665